DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the transport request" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-12, 17, 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (Pub. No.: 2020/0373675 A1) in view of Kago (Pat. No.: 4,602,256).
1) In regard to claim 1, Ahmed discloses the claimed control system for a vehicle (fig. 1: 20), the control system comprising: 
a communication sub-system (fig. 2: 18 and 21);
one or more processors (fig. 2: 22-27, 32, and 33);
a memory to store instructions (¶0077), that when executed by the one or more processors, causes the vehicle to: 
communicate with the communication sub-system to detect a set of signals generated by a mobile computing device of a user as the user moves with respect to the vehicle (¶0076 and ¶0083);
from the set of signals, determine a direction of the user’s movement with respect to the vehicle (¶0076 and ¶0083);
select one or more vehicle operations to perform based at least in part on the direction of the user’s movement with respect to the vehicle (¶0076 and ¶0083); and
perform the one or more selected vehicle operations when a position of the user is within a threshold proximity distance to the vehicle (¶0083). 
Ahmed does not explicitly disclose an ultrasonic communication system is used for communicating between the vehicle and the user’s mobile device. 
However, Kago discloses it has been known for a vehicle communication system to utilized an ultrasonic communication system to be used for communicating between a vehicle and a user’s mobile device (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the system of Ahmed to communicate using ultrasonic signals, as taught by Kago. 
One skilled in the art would be motivated to modify Ahmed as described above in order to use a known communication system to communicate commands to the vehicle.

2) In regard to claim 6 (dependent on claim 1), Ahmed and Kago further disclose the control system of claim 1, wherein the one or more processors execute the instructions to further cause the vehicle to: utilize one or more proximity sensors of the vehicle to determine a relative location of the user to the vehicle (Ahmed ¶0079).

3) In regard to claim 9 (dependent on claim 1), Ahmed and Kago further disclose the control system of claim 1, wherein the one or more processors execute the instructions to further cause the vehicle to: obtain service parameters of the transport request that the vehicle has been assigned to, the service parameters specifying at least the one or more vehicle operations (Ahmed ¶0083).

4) In regard to claim 10 (dependent on claim 9), Ahmed and Kago further disclose the control system of claim 9, wherein the one or more vehicle operations includes automatically opening a trunk of the vehicle (Ahmed ¶0083).

5) In regard to claim 11 (dependent on claim 1), Ahmed and Kago further disclose the control system of claim 1, wherein the one or more vehicle operations includes automatically opening a door of the vehicle (Ahmed ¶0083).

6) In regard to claim 21 (dependent on claim 1), Ahmed and Kago further disclose the control system of claim 1, wherein selecting one or more vehicle operations to perform include selecting a door of the vehicle to unlock for the user (Ahmed ¶0083).

7) In regard to claim 22 (dependent on claim 1), Ahmed and Kago further disclose the control system of claim 1, wherein the instructions, when executed by the one or more processors, cause the vehicle to:
determine a pin code from the set of ultrasonic signals; and
authorize the user based on the pin code (Ahmed ¶0088).

8) In regard to claim 23 (dependent on claim 22), Ahmed and Kago further disclose the control system of claim 22.
Ahmed and Kago do not explicitly disclose a first communication interface to communicate with a network service, wherein the instructions, when executed by the one or more processors, cause the vehicle to: communicate with a network service to receive information for a transport request that is to be fulfilled using the vehicle, wherein the pin code is associated with the transport request.
However, the examiner takes official notice is taken that both the concept and advantage is known for a vehicle processor to communicate with a network system to allow a transport request to be fulfilled by a vehicle. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Ahmed to communicate with a network office to fulfil a transport request, in order to allow the vehicle to be seamlessly rented out to potential customers. 

9) In regard to claim 24 (dependent on claim 23), Ahmed and Kago further disclose the control system of claim 23.
Ahmed and Kago do not explicitly disclose a second communication interface to communicate with the mobile computing device of the user, wherein the instructions, when executed by the one or more processors, cause the vehicle to: communicate with the mobile computing device of the user to determine a preference of the user, and the one or more selected vehicle operations include at least one vehicle operation that is selected based on the preference of the user. 
However, the examiner takes official notice is taken that both the concept and advantage is known for a vehicle system to communicate with a user’s mobile device to allow entry into the vehicle based on a transport request. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Ahmed vehicle to communicate with a user’s device to allow user entry and use of the vehicle based on a transport request, in order to allow the vehicle to be seamlessly rented out to potential customers. 

10) In regard to claim 25 (dependent on claim 1), Ahmed and Kago further disclose the control system of claim 1, wherein ultrasonic communication sub-system is configured to determine when the mobile computing device of the user is within the vehicle (Ahmed ¶0083).

11) In regard to claim 12, claim 12 is rejected and analyzed with respect to claim 1 and the references applied. 

12) In regard to claim 17 (dependent on claim 12), claim 17 is rejected and analyzed with respect to claim 6 and the references applied. 

13) In regard to claim 26 (dependent on claim 12), claim 26 is rejected and analyzed with respect to claim 11 and the references applied.

14) In regard to claim 27 (dependent on claim 12), claim 27 is rejected and analyzed with respect to claim 22 and the references applied.

15) In regard to claim 28 (dependent on claim 27), claim 28 is rejected and analyzed with respect to claim 23 and the references applied.

16) In regard to claim 29 (dependent on claim 27), claim 29 is rejected and analyzed with respect to claim 24 and the references applied.

17) In regard to claim 30 (dependent on claim 12), claim 30 is rejected and analyzed with respect to claim 25 and the references applied.

18) In regard to claim 31, claim 31 is rejected and analyzed with respect to claim 1 and the references applied. 
 

Allowable Subject Matter
Claims 7-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684